
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1371
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2010
			Mr. McCotter (for
			 himself, Ms. Ros-Lehtinen,
			 Mr. Burton of Indiana,
			 Mr. Campbell,
			 Mr. McCaul,
			 Mr. Inglis, and
			 Mr. Polis of Colorado) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Condemning the selection of the Government
		  of Iran to serve on the United Nations Commission on the Status of
		  Women.
	
	
		Whereas the Government of Iran’s Islamic civil and penal
			 codes discriminate against women;
		Whereas according to the Department of State’s 2009
			 Country Reports on Human Rights Practices, Iranian women are only
			 nominally granted equal protection under the law . . . in
			 conformity with Islam;
		Whereas the Iranian penal code dictates a punishment of
			 lashings or a fine if a woman appears in public without an appropriate
			 hijab;
		Whereas Iranian law permits a man to have as many as four
			 wives;
		Whereas under Iranian law, an Iranian woman may divorce
			 her husband only if he consents, if he cannot provide for the family, or if he
			 is a drug addict, insane, or impotent;
		Whereas under Iranian law, a husband may divorce his wife
			 without citing a reason;
		Whereas under Iranian law, adultery is punishable by death
			 by stoning, and a man who kills his wife after she is caught in adultery may
			 easily escape punishment;
		Whereas according to the Department of State’s 2009
			 Country Reports on Human Rights Practices, in 2005, 52.7 percent of women in
			 Iran reported experiencing physical violence at some point during their married
			 lives;
		Whereas under Iranian law, spousal rape is legal;
		Whereas Iranian victims of rape often neglect to report
			 the crime to the authorities for fear of societal reprisal such as ostracism or
			 punishment for having been raped;
		Whereas under Iranian law, an Iranian woman must have the
			 permission of her husband, father, or male relative to obtain a passport, and a
			 married woman may not leave the country without permission from her
			 husband;
		Whereas the Government of Iran uses quotas to limit
			 women's university admissions in certain fields such as medicine and
			 engineering;
		Whereas the Government of Iran enforces gender segregation
			 and requires women to ride in reserved sections on public buses and enter
			 public buildings, universities, and airports through separate entrances;
		Whereas in 2006, women’s rights activists in Iran began
			 the One Million Signatures Campaign or the One Million Signatures for the
			 Repeal of Discriminatory Laws (OMSC), also known as Change for Equality;
		Whereas this campaign aims to collect one million
			 signatures in support of changing Iran’s discriminatory laws against
			 women;
		Whereas Iranian authorities relentlessly crack down on and
			 intimidate members of this campaign by arresting and imprisoning them;
		Whereas during the protests following the disputed Iranian
			 political processes of June 12, 2009, according to published reports, Neda
			 Agha-Soltan, a young Iranian woman, was shot and killed by a member of a
			 paramilitary group affiliated with the Government of Iran;
		Whereas, according to published reports, Taraneh Mousavi,
			 a young Iranian woman, was imprisoned without a warrant, raped, tortured, and
			 burned, with her remains being discarded on the side of the road;
		Whereas, on November 20, 2009, the United Nations General
			 Assembly adopted a resolution “expressing deep concern” about Iran’s
			 serious, ongoing, and recurring human rights violations;
		Whereas the United Nations Commission on the Status of
			 Women (the Commission) is, according to its Web site,
			 dedicated exclusively to gender equality and advancement of
			 women;
		Whereas the Commission is responsible for reviewing
			 violations of women’s rights, reporting details of nations’ failures in this
			 area, and monitoring progress towards improving the rights of women;
		Whereas, on April 30, 2010, Iran was selected by
			 acclamation to serve on the Commission for a four-year term beginning at the
			 first meeting of the Commission’s fifty-sixth session in 2011 and expiring at
			 the close of its fifty-ninth session in 2015;
		Whereas the United States did not issue any public
			 statement on the selection of the Government of Iran to serve on the Commission
			 until May 13, 2010, and still has yet to condemn that action; and
		Whereas given the Government of Iran’s grave violations of
			 human rights, Iran’s membership in the United Nations Commission on the Status
			 of Women poses a serious threat to the integrity and goals of the Commission
			 and undermines the cause of freedom and human rights for the Iranian people:
			 Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)condemns the selection of the Government of
			 Iran to serve on the United Nations Commission on the Status of Women;
			(2)calls on the
			 Administration to denounce the selection of the Government of Iran to serve on
			 the Commission;
			(3)urges the
			 President to direct the United States Permanent Representative to the United
			 Nations to use the voice, vote, and influence of the United States at the
			 United Nations to advocate for the removal of the Government of Iran from the
			 Commission; and
			(4)reaffirms its
			 solidarity with the Iranian people in their continuing struggle for freedom and
			 human rights, including equal rights for women in Iran.
			
